United States Court of Appeals
                      For the First Circuit


Nos. 07-2806
     07-2821

                     EMHART INDUSTRIES, INC.,

               Plaintiff-Appellee, Cross-Appellant,

                                v.

     CENTURY INDEMNITY COMPANY, as an indirect successor to
               Insurance Company of North America,

               Defendant-Appellant, Cross-Appellee,

        HOME INSURANCE COMPANY; NORTH RIVER INSURANCE CO.;
   ONEBEACON AMERICA INSURANCE COMPANY; US FIRE INSURANCE CO.,

                   Defendants, Cross-Appellees,

                LIBERTY MUTUAL INSURANCE COMPANY,

                            Defendant.



                           ERRATA SHEET


     The opinion of this Court issued on March 13, 2009, is
amended as follows:

     On p. 23, footnote 1, line 10:   Add the word "test" after
the word "pleadings"

     On p. 46, line 7: Replace the word "Emhart's" with
"Century's" to read "Century's failure ..."